                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


JANE KAPP,                       )
                                 )
        Plaintiff,               )
                                 )
    vs.                          )                           Case No. 4:20-cv-00221-JAR
                                 )
JAMES STEINGRANDT AND JDS CATTLE )
COMPANY, LTD                     )
        Defendants.              )
                                 )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ motion to dismiss or, in the alternative, for

a more definite statement. (Doc. No. 8). On February 13, 2020, Plaintiff, as of right, filed a first

amended complaint (Doc. No. 10) within 21 days of being in receipt of Defendants’ responsive

pleading and Rule 12(b)(6) and Rule 12(e) motion. Fed. R. Civ. P. 15(a)(1)(B). As a result,

Defendants’ Rule 12 motion will be denied as moot. Defendants are instructed to file a timely

answer to Plaintiff’s first amended complaint.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ motion to dismiss or, in the alternative, for

a more definitive statement (Doc. No. 8) is DENIED as moot.



       Dated this 14th day of February, 2020.


                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
